

EXHIBIT 10.1

 
SECOND AMENDMENT
 
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
This Second Amendment To Amended and Restated Loan And Security Agreement (this
“Amendment”) dated as of February 17, 2009, is entered into by and among Bell
Microproducts Inc., a California corporation (“Administrative Borrower”), Bell
Microproducts – Future Tech, Inc., a California corporation (“Future Tech”),
Rorke Data, Inc., a Minnesota corporation (“Rorke”), Bell Microproducts Canada –
Tenex Data ULC, a Nova Scotia unlimited liability company (“Tenex”), Total Tec
Systems, Inc., a New Jersey corporation (“Total Tec”), Forefront Graphics US
Inc., an Ontario corporation (“Forefront” and together with Administrative
Borrower, Future-Tech, Rorke, Tenex and Total Tec, individually, a “Borrower”
and collectively, “Borrowers”), Bell Microproducts Canada Inc., a California
corporation (“Bell Micro Canada”), Bell Microproducts Mexico Shareholder, LLC, a
Florida limited liability company (“Mexico Shareholder” and together with Bell
Micro Canada, collectively, “Guarantors”), Wachovia Capital Finance Corporation
(Western), in its capacity as administrative agent for the financial
institutions from time to time parties to the Loan Agreement (as defined below)
as lenders (each individually, a “Lender” and collectively, “Lenders”) (in such
capacity, “Agent”), and Required Lenders (as defined in the Loan Agreement),
with reference to the following facts:
 
RECITALS
 
A.           Lenders are extending various secured financial accommodations to
Borrowers upon the terms of that certain Amended and Restated Loan and Security
Agreement dated as of September 29, 2008 among Borrowers, Guarantors, Lenders,
Wachovia Capital Markets, LLC in its capacity as lead arranger and sole
bookrunner, Agent and Bank of America, N.A., in its capacity as co-agent, as
amended by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of November 10, 2008 (the “Loan Agreement”).
 
B.           Borrowers, Guarantors, Required Lenders and Agent now desire to
amend the Loan Agreement upon the terms and conditions set forth herein.
 
AMENDMENT
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by each
party hereto, Borrowers, Guarantors, Required Lenders and Agent hereby agree as
follows:
 
1. Defined Terms.  Unless otherwise specified herein, any capitalized terms
defined in the Loan Agreement shall have the same respective meanings as used
herein.
 
2. Amendments to Loan Agreement.
 
(a) Interest Rate.  Clause (a) of the definition of “Interest Rate” in Section
1.75 of the Loan Agreement is hereby amended and restated to read in its
entirety as follows:
 
“(a)           Subject to clause (b) below, (i) as to Prime Rate Loans, a rate
per annum equal to the greater of (A) five percent (5.0%) or (B) the applicable
Prime Rate Margin plus the Prime Rate, and (ii) as to Eurodollar Rate Loans, a
rate per annum equal to the greater of (A) five percent (5.0%) or (B) the
applicable Eurodollar Rate Margin plus the Adjusted Eurodollar Rate (based on
the London Interbank Offered Rate applicable for the Interest Period selected by
a Borrower (or on its behalf by Administrative Borrower) as in effect three (3)
Business Days after the date of receipt by Agent of the request by or on behalf
of such Borrower for such Eurodollar Rate Loans in accordance with the terms
hereof, whether such rate is higher or lower than any rate previously quoted to
such Borrower or Administrative Borrower).”
 
(b) Inventory Appraisals.  The following is hereby added at the end of Section
7.3(d) of the Loan Agreement:
 
“In addition to the foregoing appraisals, Borrowers shall, at their expense,
deliver or cause to be delivered to Agent desktop appraisals as to Inventory in
form, scope and methodology acceptable to Agent in its sole discretion, on a
monthly basis through and including December 2009 and, if requested by Agent in
its sole discretion, on a monthly basis thereafter; provided, however, that if
Borrowers furnish Agent with a full appraisal as to Inventory pursuant to the
foregoing provisions for any month, a desktop appraisal as to Inventory will not
be required for such month.”
 
(c) Financial Statements.  The proviso at the end of the first sentence in
Section 9.6(a) of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:
 
“provided, that, notwithstanding anything contained in this Section 9.6(a) to
the contrary, Borrowers hereby agree that they shall deliver the audited
consolidated financial statements and associated documentation that would
otherwise be required under Clause (iii) above for the 2007 and 2008 fiscal
years, on or before June 30, 2009, and the Agent and Lenders agree that the
failure of Borrowers to deliver any such audited consolidated financial
statements and associated documentation prior to June 30, 2009 shall not
constitute an Event of Default hereunder.”
 
(d) Fixed Charge Coverage Ratio.  Section 9.13 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:
 
“9.13                      Fixed Charge Coverage Ratio.  Administrative Borrower
and its Subsidiaries, on a consolidated basis, shall achieve, when measured for
each fiscal period of Administrative Borrower set forth below, a Fixed Charge
Coverage Ratio of not less than the ratio set forth opposite such fiscal period:
 


Fiscal Period
Minimum Fixed Charge Coverage Ratio
For the 3 month period ending March 31, 2009
0.35 to one
For the 3 month period ending June 30, 2009
0.75 to one
For the 3 month period ending September 30, 2009
1.10 to one
For the 6 month period ending December 31, 2009
1.10 to one
For the 9 month period ending March 31, 2010
1.10 to one
For each 12 month period ending on the last day of each fiscal quarter after
March 31, 2010
1.10 to one”


 
(e) Excess Availability.  Section 9.14 of the Loan Agreement is hereby amended
and restated to read in its entirety as follows:
 
“9.14                      Excess Availability.  Borrowers shall maintain an
average daily Excess Availability during each calendar month, as calculated at
the end of such calendar month, of not less than ten percent (10%) of the lesser
of (a) the Revolving Loan Limit or (b) the average daily Borrowing Base during
such calendar month; provided, however, that Excess Availability shall not be
less than $15,000,000 at any time.”
 
3. Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the receipt by Agent or the satisfaction of the following conditions
precedent:
 
(a) Counterparts of this Amendment duly executed and delivered by Borrowers,
Guarantors, Agent and Required Lenders;
 
(b) A stock pledge agreement duly executed and delivered by Bell Micro Canada in
favor of, and in form and substance satisfactory to, Agent with respect to 65%
of the issued and outstanding shares of Capital Stock of Tenex;
 
(c) Original stock certificates representing all of the issued and outstanding
shares of Capital Stock of Future Tech, Rorke, Tenex and Forefront in which
Agent holds a security interest, together with stock powers duly executed in
blank therefor;
 
(d) A fee letter duly executed and delivered by Borrowers and Guarantors in
favor of, and in form and substance satisfactory to, Agent with respect to the
agreed upon fee payable to Agent for its own account;
 
(e) No Event of Default or act, condition or event which with notice or passage
of time or both would constitute an Event of Default, shall exist;
 
(f) The representations and warranties set forth herein and in the Loan
Agreement shall be true and correct; and
 
(g) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Agent.
 
4. Guarantors’ Acknowledgement.  Guarantors each hereby acknowledge and consent
to the terms, conditions and provisions of this Amendment and to the
transactions contemplated hereby.  Bell Micro Canada hereby reaffirms its
obligations under its Guarantee, dated as of May 14, 2001, and agrees that it is
and shall remain responsible for the Obligations of Borrowers under the Loan
Agreement as amended by this Amendment.  Mexico Shareholder hereby reaffirms its
obligations under its Guarantee, dated as of October 9, 2003, and agrees that it
is and shall remain responsible for the Obligations of Borrowers under the Loan
Agreement as amended by this Amendment.
 
5. Amendment Fee.  Borrowers shall pay an amendment fee in the amount of
$300,000 to Agent for the benefit of Lenders based upon their respective Pro
Rata Shares, which amendment fee shall be due and payable by Borrowers, and
fully earned by Lenders, on the date of this Amendment.
 
6. Representations and Warranties.  Each Borrower and Guarantor reaffirms that
the representations and warranties made to Lenders and Agent in the Loan
Agreement and other Financing Agreements are true and correct in all material
respects as of the date of this Amendment as though made as of such date and
after giving effect to this Amendment.  In addition, each Borrower and Guarantor
makes the following representations and warranties to Lenders and Agent, which
shall survive the execution of this Amendment.
 
(a) The execution, delivery and performance of this Amendment are within each
Borrower’s and Guarantor’s powers, have been duly authorized by all necessary
actions, have received all necessary governmental approvals, if any, and do not
contravene any law or any contractual restrictions binding on any Borrower or
Guarantor.
 
(b) This Amendment is the legal, valid and binding obligation of each Borrower
and Guarantor enforceable against each Borrower and Guarantor in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium and other similar laws affecting the rights of creditors generally.
 
(c) No event has occurred and is continuing, after giving effect to this
Amendment, which constitutes an Event of Default under the Loan Agreement or any
other of the Financing Agreements, or would constitute such an Event of Default
but for the requirement that notice be given or time elapse or both.
 
7. Continuing Effect of Financing Agreements.  To the extent of any
inconsistencies between the terms of this Amendment and the Loan Agreement, this
Amendment shall govern.  In all other respects, the Loan Agreement and other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed.
 
8. References.  Upon the effectiveness of this Amendment, each reference in any
Financing Agreements to “the Agreement”, “hereunder,” “herein,” “hereof,” or of
like import referring to the Loan Agreement shall mean and be a reference to the
Loan Agreement as amended hereby.
 
9. Governing Laws.  This Amendment, upon becoming effective, shall be deemed to
be a contract made under, governed by, and subject to, and shall be construed in
accordance with, the internal laws of the State of California.
 
[remainder of page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the date first set forth above, to become
effective in the manner set forth above.
 
“Borrowers”
“Guarantors”
BELL MICROPRODUCTS INC.
By: /s/ W. Donald
Bell                                                              
Name: W. Donald
Bell                                                               
Title: President & Chief Executive Officer                              
 
BELL MICROPRODUCTS – FUTURE TECH, INC.
By: /s/ Andrew S.
Hughes                                                         
Name: Andrew S. Hughes                                                         
Title: Vice President & Secretary                                              
 
BELL MICROPRODUCTS CANADA INC.
By: /s/ Andrew S.
Hughes                                                            
Name: Andrew S.
Hughes                                                                   
Title: Vice President &
Secretary                                                                    
 
BELL MICROPRODUCTS MEXICO SHAREHOLDER, LLC
By: /s/ W. Donald
Bell                                                                   
Name: W. Donald Bell                                         
                          
Title: Authorized
Representative                                                                    
RORKE DATA, INC.
By: /s/ Andrew S. Hughes                                                        
Name: Andrew S.
Hughes                                                                                                                       
Title: Vice President & Secretary                                            
 
 
BELL MICROPRODUCTS CANADA – TENEX DATA ULC
By: /s/ Andrew S. Hughes                                                        
Name: Andrew S.
Hughes                                                                   
Title: Vice President & Secretary                                            
 
 
TOTAL TEC SYSTEMS, INC.
By: /s/ Andrew S.
Hughes                                                                                                                          
Name: Andrew S.
Hughes                                                                   
Title: Vice President & Secretary                                            
 
 
FOREFRONT GRAPHICS US, INC.
By: /s/ Andrew S. Hughes                                                        
Name: Andrew S.
Hughes                                                                                                                        
Title: Vice President & Secretary                                            
 
 
“Agent and Lenders”
 
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), as Agent and Lender
By: /s/ Gary Whitaker   
                                                            
Name: Gary Whitaker                                                       
        
Title:
Director                                                                             
                                                                  
 
BANK OF AMERICA, N.A., as Lender
By:                                                                                            
   
Name:                                                                              
            
Title:                                                                                             
                                                              
 
THE CIT GROUP/BUSINESS CREDIT, INC., as Lender
By: /s/ Kirk
Wolverton                                                             
Name: Kirk
Wolverton                                                                   
Title: Vice
President                                                                  
                                                                   
 
WELLS FARGO FOOTHILL, LLC, as Lender
By: /s/ Ilene
Silberman                                                                  
Name: Ilene
Silberman                                                                   
Title: Vice
President                                                                   
 




